 1
 2
 3
 4
 5
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   ZACHARY PAUL HARMON,                                        Case No. LACV 17-9254-AB (LAL)

11                                         Petitioner,           ORDER ACCEPTING REPORT AND
                                                                 RECOMMENDATION OF UNITED
12                             v.                                STATES MAGISTRATE JUDGE
13   DANIEAL PARAMO, Warden,

14                                            Respondent.

15
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
18   Report and Recommendation, Petitioner’s Objections to the Report and Recommendation, and
19   the remaining record, and has made a de novo determination.
20           To the extent Petitioner attempts to raise new claims in his Objections, i.e. a Miranda
21   violation (Objections at 4-5) and a claim pursuant to California Penal Code section 1385
22   (Objections at 5-7), this Court declines to consider these belatedly-asserted allegations. A
23   district court has discretion, but is not required, to consider evidence or claims presented for the
24   first time in objections to a report and recommendation. 1 Although Petitioner is pro se, he
25   ///
26   ///
27   ///
28
     1 See Brown v. Roe, 279 F.3d 742, 744-45 (9th Cir. 2002).
 1   nevertheless had the opportunity to include all of his allegations at an earlier time, but failed to
 2   do so. Moreover, Petitioner’s claims are not novel claims in an unsettled area of law. 2
 3   Petitioner’s Objections otherwise lack merit for the reasons set forth in the Report and
 4   Recommendation.
 5           Accordingly, IT IS ORDERED THAT:
 6           1.       The Report and Recommendation is approved and accepted;
 7           2.       Judgment be entered denying the Petition and dismissing this action with
 8                    prejudice; and
 9           3.       The Clerk serve copies of this Order on the parties.
10
11
     DATED: October 30, 2018                              ________________________________________
12                                                        HONORABLE ANDRE BIROTTE JR.
13                                                        UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2 See Sossa v. Diaz, 729 F.3d 1225, 1231 (9th Cir. 2013).
                                                             2
